-LL)JN

\DO°\!O\'J\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

03

Se 3:17-cr-03690-A.]B Document 39 Filed 01/07/19 Page|D.lS€ Page 10f5

DAVID Z. CHESNOFF ESQ.
RICHARD A. SCHONFELD ESQ.
CHESNOFF & SCHONFELi)

520 South Fourth Street

Las Vegas, NV 89101

Telephone 702) 384-5563

Ema11: ch esnoff cslawofflce.net
Emall: Rschonfeld cslawoche.net

Attorneys for Defendant Morgan Rockcoons

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
v. CASE NO. l7-CR-03690-AJB
MORGAN ROCKCOONS, REPLY TO RESPONSE

§§CF 38 TO
OTIO TO MERGE
Defendant. COUNTS 3 AND 4 OF THE

SUPERSEDING INDICTMENT
AND SEVER COUNTS l AND 2

 

TO: ADAM L. BRAVERMAN, UNITED STATES ATTORNEY; AND
JC)NATHAN SHAPIRO, ASSISTANT UNITED STATES ATTORNEY:

COMES NOW, Defendant Morgan Rockcoons, by and through his counsel,
David Z. Chesnoff, Esq., and Richard A. Schonfeld, Esq., of the law firm of
Chesnoff& Schonfeld, and hereby files his Reply to Governrnent’s Response (ECF
38) to Motion to Merge Counts 3 and 4 of the Superseding Indictment and Sever
Counts 1 and 2.

 

 

Cau;e 3:17-cr-03690-A.]B Document 39 Filed 01/07/19 Page|D.lS? PageZofB

.§b.)l\.)

\DOO\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

This Reply is based upon the papers and pleadings on file herein, the
Memorandum of Points and Authorities in support therefor and any argument that
may be heard.

Dated this 7th day of January, 2019.

Respectfully Submitted:

/s/ Richard A. Schonfeld
RICHARD A. SCHUNFELD ESQ
CHEsNoFF & sCHoNFELf)
520 South Fourth St.
Las Ve as, NV 89101

702) 3 4-5563

ma11: rschonfeld@cslawofiice.net
Attorney for Defendant Morgan Rockcoons

 

\OOO\!O\UI-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Caii;e 3:17-cr-03690-A.]B Document 39 Filed 01/07/19 Page|D.lSS PageSofB

MEMORANDUM OF POINTS AND AUTHORITIES

I. THE GOVERNMENT CONCEDES THAT COUNTS 1- 2 SHOULD BE
SEVERED/BIFURCATED FROM COUNTS 3-6.

In its Response, the government concedes that it does not oppose
Defendant’ s Motion to Sever/Bifurcate Counts 1-2 from Counts 3-6. Accordingly,

this request should be summarily granted

II. COUNTS 3-4 SHOULD MERGE OR THE GOVERNMENT SHOULD
ELECT WHICH CHARGE IT INTENDS TO PROCEED ON.

In its Response to Defendant’s request to merge Counts 3 and 4, the
government argues that “[o]n the face of the Superseding Indictment, it is clear that
Counts 3 and 4 allege different writings, and therefore each count requires “proof
of an additional fact which the other does not.”’ See ECF 38, at p. 2, lines 9-11.

However, the government does not specifically address that the two alleged
statements apparently were from the same web posting. As such, it is respectfully
submitted that Defendant cannot be convicted of two separate fraud charges based
on the same alleged web post. While the government alleges there are different
“facts”, this does not address the overarching fact that they arise from the same
alleged intemet Web post.

Again, the govemment’s suggestion that each alleged representation on the
same web post constitutes a different count is the epitome of multiplicity because
it suggests more than one crime has been committed Multiplicity in the indictment
may “unfairly suggest that more than one crime has been committed.” UnitedStates
v. Swayj"om', 512 F.3d 833, 844 (6th Cir. 2008). An indictment is multiplicitous
When it charges a single offense as an offense multiple times, in separate counts,
when, in law and fact, only one crime has been committed See U.S. v. Stewart,

420 F.3d 1007, 1013-14 (9th Cir. 2005).

 

Ca

.p.

\DOO\!O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

eS:l?-cr-OS€QO-A.]B Document39 Filed 01/07/19 Page|D.lSQ Page4o1°5

Here, the government should not be permitted to charge the same alleged
web page post as two counts.

Accordingly, Counts 3 and 4 should merge, or the government should be
required to elect whether it wishes to proceed on Count 3 or Count 4, as a remedy
for multiplicitous counts is to require the government to elect on which count it will
proceed to trial. See Um'tea’ States v. Sea'a, 978 F.2d 779, 782 (2d Cir. 1992);
Unl'ted States v . Feldhacker, 849 F.2d 293, 298 (Sth Cir. 1988).

III. CONCLUSION

In light of the foregoing, this Honorable Court should merge counts 3-4, and
based on the non-opposition of the govemment, should also bifurcate/sever the trial
between counts 1 and 2 and the new charges in the Superseding Indictment.

Dated this 7th day of January, 2019.

Respectfully Submitted:

/s/ Richard A. Schonfeld

DAVID Z. (THESNOFF ESQ.

RICHARD A. scHoNFELD ESQ

CHEsNoFF & ScHoNFELi)

520 South Fourth St.

Las Ve as, NV 89101

gOZ) 3 4-5563
zchesnof§§¢}cslawoffice.net

rschonfeld cslawofflce.net
Attorneys or Defendant Morgan Rockcoons

 

\DOO\IO\UI-I>L)Jl\)»_¢

NNNNNN[\)[\)N'-*»-‘>-*>-¢-¢»-¢>_o»_l)_\»-¢
OO\]O\LI\-BL»JN*-‘O\DOC\]O\'JN-[>~L)JN>-JO

 

Ca%e 3:17-cr-03690-A.]B Document 39 Filed 01/07/19 Page|D.lQO PageBofB

CERTIFICATE OF ELECTRONIC SERVICE

The undersigned hereby certifies that she is an employee of the Law
Offlce of Chesnoff & Schonfeld and is a person of such age and discretion as to
be competent to serve papers.

That on January 7th, 2019, she served an electronic copy of Defendant’s
Reply to Response to Motion to Merge Counts 3 and 4 of the Superseding
Indictment and Sever Counts 1 and 2, by electronic service (ECF) to the person
(s) named below:

Adam L. Braverman USA

Jon_athan Shapr1o, AUSA

Unlted States Attomey’s Offlce

880 Front Street Room 6293

san Die 6, cA 92101
rel.: (6 )54_6-6784

jonathan.shapiro@usdoj.gov

/s/ Rosemarv Reves
Rosemary Re es
Employee of hesnoff & Schonfeld

 

